Exhibit 10.17

 

ASCENT CAPITAL GROUP, INC.

2008 INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
November 30, 2012 (the “Effective Date”), by and between Ascent Capital
Group, Inc., a Delaware corporation (the “Company”), and the individual whose
name, address and social security number appear on the signature page hereto
(the “Grantee”).

 

The Company has adopted the Ascent Capital Group, Inc. 2008 Incentive Plan (the
“Plan”), a copy of which is attached to this Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible employees of the
Company and its Subsidiaries.  Capitalized terms used and not otherwise defined
herein will have the meaning given thereto in the Plan.

 

Pursuant to the Plan, the Compensation Committee (the “Committee”) has
determined that it would be in the interest of the Company and its stockholders
to award Options to Grantee, subject to the conditions and restrictions set
forth herein and in the Plan, in order to provide the Grantee additional
remuneration for services rendered, to encourage the Grantee to remain in the
employ of the Company or its Subsidiaries and to increase the Grantee’s personal
interest in the continued success and progress of the Company.

 

The Committee has also determined that it would be in the best interest of the
Company and its stockholders to enter into an amended and restated employment
agreement with the Grantee (the “Amended Employment Agreement”), which will
replace and supersede any outstanding employment agreement between Grantee and
the Company in effect at the effective time of the Amended Employment Agreement.

 

The Company and the Grantee therefore agree as follows:

 

1.                                      Definitions.  The following terms, when
used in this Agreement, have the following meanings:

 

“Annual Salary” means the annual base salary of Grantee as an employee of the
Company.

 

“ASCMA Options” has the meaning specified in Section 2 of this Agreement.

 

“ASCMA Stock” has the meaning specified in Section 2 of this Agreement.

 

“Base Price” means $61.21, the Fair Market Value of a share of ASCMA Stock on
the Effective Date.

 

“Business Day” means any day other than Saturday, Sunday or a day on which

 

--------------------------------------------------------------------------------


 

banking institutions in Denver, Colorado, are required or authorized to be
closed.

 

“Cause” means (i) any act or omission that constitutes a breach by Grantee of
any of his material obligations under the Employment Agreements; (ii) the
continued failure or refusal of Grantee to substantially perform the material
duties required of him as an officer and/or employee of the Company; (iii) any
material violation by Grantee of any policy, rule or regulation of the Company
or any law or regulation applicable to the business of the Company; (iv) any act
or omission by Grantee constituting fraud, dishonesty or misrepresentation;
(v) Grantee’s gross negligence in the performance of his duties; (vi) Grantee’s
conviction of, or plea of guilty or nolo contendere to, any crime (whether or
not involving the Company) that constitutes a felony or crime of moral turpitude
or is punishable by imprisonment of 30 days or more; or (g) any other misconduct
by Grantee that is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company, provided,
however, that with respect to any termination of Grantee’s employment with the
Company within 12 months after a Change in Control of the Company, “Cause” will
mean only a felony conviction for fraud, misappropriation of the Company’s funds
or embezzlement.

 

“Change in Control” means any of the following that otherwise meets the
definition of a “change in ownership,” a “change in effective control” or a
“change in ownership of a substantial portion of the assets” of the Company
within the meaning of Code Section 409A:

 

(i) the acquisition by any person or group (excluding John C. Malone and/or any
family member(s) of John C. Malone and/or any company, partnership, trust or
other entity or investment vehicle controlled by any of the foregoing persons or
the holdings of which are for the primary benefit or any of such persons
(collectively, the “Permitted Holders”)) of ownership of stock of the Company
that, together with stock already held by such person or group, constitutes more
than 50% of the total fair market value or more than 50% of the total voting
power of the stock of the Company;

 

(ii) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, of assets from the Company that have a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions; or

 

(iii) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, of ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of Company or the replacement of a majority of
the Company’s Board of Directors during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of appointment or election.

 

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

 

“Committee” has the meaning specified in the recitals to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Company Subsidiary” means a subsidiary of the Company.

 

“Effective Date” has the meaning specified in the preamble to this Agreement.

 

“Employment Agreements” means this Agreement, any employment agreement between
Grantee and the Company and/or any other agreement between Grantee and the
Company relating to Grantee’s employment and/or compensation.

 

“Good Reason” means the occurrence of any of the following without the consent
of Grantee: (i) a material diminution in Grantee’s Annual Salary below the level
then in effect, other than as a result of a reduction in the portion of the time
devoted by Grantee to Company activities; (ii) a material diminution in
Grantee’s authority, duties or responsibilities with the Company; (iii) a
material change in the office or location at which the Grantee is required to
perform services pursuant to the Employment Agreements; and (iv) a material
breach by the Company of the terms of the Employment Agreements. 
Notwithstanding the foregoing, a termination for Good Reason will not be
considered to have occurred unless: (x) within 90 days following the initial
existence of the circumstances constituting Good Reason, Grantee provides
written notice to the Company of such circumstances; (y) the Company fails,
within 30 days following such notice, to correct such circumstances to the
reasonable satisfaction of Grantee; and (z) Grantee terminates his employment
within 30 days following the end of such 30-day correction period.  A
termination of Grantee’s employment for Good Reason will be considered an
involuntary termination.

 

“Grantee” has the meaning specified in the preamble to this Agreement.

 

“Option Shares” has the meaning specified in Section 4(a) of this Agreement.

 

“Plan” has the meaning specified in the recitals of this Agreement.

 

“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.

 

“Special Termination Period” has the meaning specified in Section 7(d) of this
Agreement.

 

“Term” has the meaning specified in Section 2 of this Agreement.

 

“Year of Continuous Service” has the meaning specified in Section 7(d) of this
Agreement.

 

2.                                      Grant of Options.  Subject to the terms
and conditions herein, pursuant to the Plan, the Company grants to the Grantee
options to purchase from the Company, exercisable during the period commencing
on the Effective Date and expiring at Close of Business on November 30, 2019
(the “Term”), subject to earlier termination as provided in Section 7 below, at
the Base Price, the number of shares of Ascent Capital Group, Inc. Series A
Common Stock, par value $0.01 per share (“ASCMA Stock”), set forth on the
signature page hereto.  The Options granted hereunder are “Nonqualified Stock
Options” and are hereinafter referred to as

 

3

--------------------------------------------------------------------------------


 

the “ASCMA Options.”  The Base Price and ASCMA Options are subject to adjustment
pursuant to Section 10 below.  No fractional shares of ASCMA Stock will be
issuable upon exercise of an ASCMA Option, and the Grantee will receive, in lieu
of any fractional share of ASCMA Stock that the Grantee otherwise would receive
upon such exercise, cash equal to the fraction representing such fractional
share multiplied by the Fair Market Value of one share of ASCMA Stock as of the
date on which such exercise is considered to occur pursuant to Section 4 below.
The effectiveness of the award of Options granted to Grantee hereunder is
conditioned upon the execution and delivery of the Amended Employment Agreement
by Grantee.

 

3.                                      Conditions of Exercise.  Unless
otherwise determined by the Committee in its sole discretion, the ASCMA Options
will be exercisable only in accordance with the conditions stated in this
Section 3.

 

(a)                                 Subject to Section 11.1 of the Plan and the
last sentence of this Section 3(a), and except as provided in Section 23, the
ASCMA Options may be exercised only to the extent they have become exercisable
in accordance with the provisions of this Section 3(a).  That number of ASCMA
Options that is equal to (x) 5% of the total number of ASCMA Options awarded
under this Agreement (rounded down to the nearest whole number of ASCMA Options)
shall become exercisable on each of March 31, 2015, June 30, 2015, September 30,
2015 and December 31, 2015, (y) that number of ASCMA Options that is equal to
7.5% of the total number of ASCMA Options awarded under this Agreement (rounded
down to the nearest whole number of ASCMA Options) shall become exercisable on
each of March 31, 2016, June 30, 2016, September 30, 2016 and December 31, 2016,
and (z) that number of ASCMA Options that is equal to 12.5% of the total number
of ASCMA Options awarded under this Agreement shall become exercisable on each
of March 31, 2017, June 30, 2017, September 30, 2017 and December 31, 2017 (with
any ASCMA Options awarded under this Agreement that do not otherwise become
exercisable as a result of rounding also becoming exercisable on December 31,
2017).  Notwithstanding the foregoing, (i) in the event that any date on which
ASCMA Options would otherwise become exercisable is not a Business Day, such
ASCMA Options will become exercisable on the Business Day next following such
date, (ii) all ASCMA Options will become exercisable on the date of the
Grantee’s termination of employment if (A) the Grantee’s employment with the
Company and the Company Subsidiaries terminates by reason of Disability or
(B) the Grantee dies while employed by the Company or a Company Subsidiary,
(iii) subject to Section 23 hereof, if the Grantee’s employment with the Company
and its Subsidiaries is terminated by the Company or a Company Subsidiary
without Cause, or by Grantee for Good Reason, any ASCMA Options that otherwise
would become exercisable during the remainder of the calendar year in which the
Grantee’s employment with the Company and its Subsidiaries is terminated will
become exercisable on the date of the Grantee’s termination of employment, and
(iv) in the event of Grantee’s Termination Without Cause or Termination With
Good Reason (each as defined in the Amended Employment Agreement) a number of
ASCMA Options will become exercisable on the date of Grantee’s termination equal
to the product of (x) the number of ASCMA Options awarded under this Agreement
and (y) the number of calendar quarters which have elapsed between the Grant
Date and the date of Grantee’s termination (and will include, for the avoidance
of doubt, the calendar quarter of Grantee’s termination) divided by twenty (less
any ASCMA Options that have previously vested).

 

4

--------------------------------------------------------------------------------


 

(b)                                 To the extent the ASCMA Options become
exercisable, such ASCMA Options may be exercised in whole or in part (at any
time or from time to time, except as otherwise provided herein) until expiration
of the Term or earlier termination thereof.

 

(c)                                  The Grantee acknowledges and agrees that
the Committee, in its discretion and as contemplated by Section 3.3 of the Plan,
may adopt rules and regulations from time to time after the date hereof with
respect to the exercise of the ASCMA Options and that the exercise by the
Grantee of ASCMA Options will be subject to the further condition that such
exercise is made in accordance with all such rules and regulations as the
Committee may determine are applicable thereto.

 

4.                                      Manner of Exercise.  ASCMA Options will
be considered exercised (as to the number of ASCMA Options specified in the
notice referred to in Section 4(a) below) on the latest of (i) the date of
exercise designated in the written notice referred to in Section 4(a) below,
(ii) if the date so designated is not a Business Day, the first Business Day
following such date or (iii) the earliest Business Day by which the Company has
received all of the following:

 

(a)                                 Written notice, in such form as the
Committee may require, containing such representations and warranties as the
Committee may require and designating, among other things, the date of exercise
and the number of shares of ASCMA Stock (“Option Shares”) to be purchased;

 

(b)                                 Payment of the Base Price for each Option
Share to be purchased in any (or a combination) of the following forms: 
(A) cash, (B) check, (C) the delivery, together with a properly executed
exercise notice, of irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale or loan proceeds required to pay the Base Price
(and, if applicable the Required Withholding Amount, as described in Section 5
below) or (D) the delivery of irrevocable instructions to the Company for the
Company to withhold the number of shares of ASCMA Stock (valued at the Fair
Market Value of ASCMA Stock on the date of exercise) required to pay the Base
Price (and, if applicable, the Required Withholding Amount as described in
Section 5) that would otherwise be delivered by the Company to the Grantee upon
exercise of the Options; and

 

(c)                                  Any other documentation that the Committee
may reasonably require.

 

5.                                      Mandatory Withholding for Taxes.  The
Grantee acknowledges and agrees that the Company will deduct from the Option
Shares otherwise deliverable upon exercise of any ASCMA Options that number of
shares of ASCMA Stock (valued at their Fair Market Value on the date of
exercise) that is equal to the amount of all federal, state and local taxes
required to be withheld by the Company upon such exercise, as determined by the
Committee (the “Required Withholding Amount”).  If the Grantee elects to make
payment of the Base Price by delivery of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds required to
pay the purchase price, such instructions may also include instructions to
deliver the Required Withholding Amount to the Company.  In such case, the
Company will notify the broker promptly of the Committee’s determination of the
Required Withholding Amount.

 

5

--------------------------------------------------------------------------------


 

6.                                      Payment or Delivery by the Company.  As
soon as practicable after receipt of all items referred to in Section 4, and
subject to the withholding referred to in Section 5, the Company will deliver or
cause to be delivered to the Grantee certificates issued in the Grantee’s name
for the number of Option Shares purchased by exercise of ASCMA Options, and
(ii) any cash payment to which the Grantee is entitled in lieu of a fractional
Option Share, as provided in Section 2 above.  Any delivery of Option Shares
will be deemed effected for all purposes when certificates representing such
shares have been delivered personally to the Grantee or, if delivery is by mail,
when the stock transfer agent of the Company has deposited the certificates in
the United States mail, addressed to the Grantee, and any cash payment will be
deemed effected when a check from the Company, payable to the Grantee and in the
amount equal to the amount of the cash payment, has been delivered personally to
the Grantee or deposited in the United States mail, addressed to the Grantee.

 

7.                                      Early Termination of ASCMA Options. 
Subject to the provisions of Section 23, the ASCMA Options will terminate, prior
to the expiration of the Term, at the time specified below:

 

(a)                                 Subject to Section 7(b), if the Grantee’s
employment with the Company and its Subsidiaries is terminated other than (i) by
the Company or a Company Subsidiary (whether for Cause or without Cause),
(ii) by reason of death or Disability or (iii) by Grantee for Good Reason, then
the ASCMA Options will terminate at the Close of Business on the first Business
Day following the expiration of the 90-day period which began on the date of
termination of the Grantee’s employment.

 

(b)                                 If the Grantee dies (i) while employed by
the Company or a Company Subsidiary, or prior to the expiration of a period of
time following termination of the Grantee’s employment during which the ASCMA
Options remain exercisable as provided in Section 7(a) or Section 7(c), as
applicable, the ASCMA Options will terminate at the Close of Business on the
first Business Day following the expiration of the one-year period which began
on the date of the Grantee’s death, or (ii) prior to the expiration of a period
of time following termination of the Grantee’s employment during which the ASCMA
Options remain exercisable as provided in Section 7(d), the ASCMA Options will
terminate at the Close of Business on the first Business Day following the
expiration of (A) the one-year period which began on the date of the Grantee’s
death or (B) the Special Termination Period, whichever period is longer.

 

(c)                                  Subject to Section 7(b), if the Grantee’s
employment with the Company and its Subsidiaries terminates by reason of
Disability, then the ASCMA Options will terminate at the Close of Business on
the first Business Day following the expiration of the one-year period which
began on the date of termination of the Grantee’s employment.

 

(d)                                 If the Grantee’s employment with the Company
and the Company Subsidiaries is terminated by the Company or a Company
Subsidiary without Cause or by Grantee for Good Reason, the ASCMA Options will
terminate at the Close of Business on the first Business Day following the
expiration of the Special Termination Period.  The Special Termination Period is
the period of time beginning on the date of the Grantee’s termination of
employment and continuing for the number of days that is equal to the sum of
(a) 90, plus (b) 180 multiplied by the Grantee’s total Years of Continuous
Service.

 

6

--------------------------------------------------------------------------------


 

A Year of Continuous Service means a consecutive 12-month period, measured by
the Grantee’s hire date (as reflected in the payroll records of the Company or a
Company Subsidiary) and the anniversaries of that date, during which the Grantee
is employed by the Company or a Company Subsidiary without interruption.  For
purposes of determining the Grantee’s Years of Continuous Service, if the
Grantee was employed by a Company Subsidiary at the time of such Company
Subsidiary’s acquisition by the Company, the Grantee’s employment with the
Company Subsidiary prior to the acquisition date will be included in determining
the Grantee’s Years of Continuous Service unless the Committee, in its sole
discretion, determines that such prior employment will be excluded.

 

(e)                                  If the Grantee’s employment with the
Company and the Company Subsidiaries is terminated by the Company for Cause,
then the ASCMA Options will terminate immediately upon such termination of the
Grantee’s employment.

 

In any event in which ASCMA Options remain exercisable for a period of time
following the date of termination of the Grantee’s employment as provided above,
the ASCMA Options may be exercised during such period of time only to the extent
the same were exercisable as provided in Section 3 above on such date of
termination of the Grantee’s employment.  Notwithstanding any period of time
referenced in this Section 7 or any other provision of this Section 7 that may
be construed to the contrary, the ASCMA Options will in any event terminate upon
the expiration of the Term.

 

8.                                      Nontransferability.  During the
Grantee’s lifetime, the ASCMA Options are not transferable (voluntarily or
involuntarily) other than pursuant to a Domestic Relations Order and, except as
otherwise required pursuant to a Domestic Relations Order, are exercisable only
by the Grantee or the Grantee’s court appointed legal representative.  The
Grantee may designate a beneficiary or beneficiaries to whom the ASCMA Options
will pass upon the Grantee’s death and may change such designation from time to
time by filing a written designation of beneficiary or beneficiaries with the
Committee on the form annexed hereto as Exhibit B or such other form as may be
prescribed by the Committee, provided that no such designation will be effective
unless so filed prior to the death of the Grantee.  If no such designation is
made or if the designated beneficiary does not survive the Grantee’s death, the
ASCMA Options will pass by will or the laws of descent and distribution. 
Following the Grantee’s death, the ASCMA Options, if otherwise exercisable, may
be exercised by the person to whom such ASCMA Option passes according to the
foregoing and such person will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.

 

9.                                      No Stockholder Rights.  Prior to the
exercise of ASCMA Options in accordance with the terms and conditions set forth
in this Agreement, the Grantee will not be deemed for any purpose to be, or to
have any of the rights of, a stockholder of the Company with respect to any
shares of ASCMA Stock, nor will the existence of this Agreement affect in any
way the right or power of the Company or any stockholder of the Company to
accomplish any corporate act, including, without limitation, the acts referred
to in Section 11.16 of the Plan.

 

10.                               Adjustments.  If the outstanding shares of
ASCMA Stock are subdivided into a greater number of shares (by stock dividend,
stock split, reclassification or otherwise) or are combined into a smaller
number of shares (by reverse stock split, reclassification or

 

7

--------------------------------------------------------------------------------


 

otherwise), or if the Committee determines that any stock dividend,
extraordinary cash dividend, reclassification, recapitalization, reorganization,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase any shares of ASCMA Stock, or other similar corporate event
(including mergers or consolidations other than those which constitute Approved
Transactions, which shall be governed by Section 11.1(b) of the Plan) affects
shares of ASCMA Stock such that an adjustment is required to preserve the
benefits or potential benefits intended to be made available under this
Agreement, then the ASCMA Options will be subject to adjustment (including,
without limitation, as to the number of ASCMA Options and the Base Price per
share of such ASCMA Options) in the sole discretion of the Committee and in such
manner as the Committee may deem equitable and appropriate in connection with
the occurrence of any of the events described in this Section 10.

 

11.                               Restrictions Imposed by Law.  Without limiting
the generality of Section 11.8 of the Plan, the Grantee will not exercise the
ASCMA Options, and the Company will not be obligated to make any cash payment or
issue or cause to be issued any Option Shares, if counsel to the Company
determines that such exercise, payment or issuance would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of ASCMA Stock are listed or quoted.  The Company
will in no event be obligated to take any affirmative action in order to cause
the exercise of the ASCMA Options or the resulting payment of cash or issuance
of Option Shares to comply with any such law, rule, regulation or agreement.

 

12.                               Notice.  Unless the Company notifies the
Grantee in writing of a different procedure, any notice or other communication
to the Company with respect to this Agreement will be in writing and will be
delivered personally or sent by United States first class mail, postage prepaid
and addressed as follows:

 

Ascent Capital Group, Inc.

5251 DTC Parkway, Suite 1000

Greenwood Village, CO 80111

Attn:  General Counsel

 

Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the Effective Date, unless the Company has
received written notification from the Grantee of a change of address.

 

13.                               Amendment.  Notwithstanding any other
provision hereof, this Agreement may be supplemented or amended from time to
time as approved by the Committee as contemplated in Section 11.7(b) of the
Plan.  Without limiting the generality of the foregoing, without the consent of
the Grantee,

 

(a)                                 this Agreement may be amended or
supplemented from time to time as approved by the Committee (i) to cure any
ambiguity or to correct or supplement any provision herein which may be
defective or inconsistent with any other provision herein, or (ii) to add to the
covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any required approval of the Company’s stockholders and,

 

8

--------------------------------------------------------------------------------


 

provided, in each case, that such changes or corrections will not adversely
affect the rights of the Grantee with respect to the Award evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary or advisable because of the adoption or promulgation
of, or change in or of the interpretation of, any law or governmental rule or
regulation, including any applicable federal or state securities laws; and

 

(b)                                 subject to any required action by the Board
or the stockholders of the Company, the ASCMA Options granted under this
Agreement may be canceled by the Company and a new Award made in substitution
therefor, provided that the Award so substituted will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any ASCMA Options to the extent then exercisable.

 

14.                               Grantee Employment.  Nothing contained in this
Agreement, and no action of the Company or the Committee with respect hereto,
will confer or be construed to confer on the Grantee any right to continue in
the employ of the Company or any Company Subsidiaries or interfere in any way
with the right of the Company or any employing Company Subsidiary to terminate
the Grantee’s employment at any time, with or without cause, subject to the
provisions of any employment agreement between the Grantee and the Company or
any Company Subsidiary.

 

15.                               Nonalienation of Benefits.  Except as provided
in Section 8 of this Agreement, (i) no right or benefit under this Agreement
will be subject to anticipation, alienation, sale, assignment, hypothecation,
pledge, exchange, transfer, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge the same will be void, and (ii) no right or benefit hereunder
will in any manner be liable for or subject to the debts, contracts, liabilities
or torts of the Grantee or other person entitled to such benefits.

 

16.                               Governing Law.  This Agreement will be
governed by, and construed in accordance with, the internal laws of the State of
Delaware.  Each party irrevocably submits to the general jurisdiction of the
state and federal courts located in the State of Delaware in any action to
interpret or enforce this Agreement and irrevocably waives any objection to
jurisdiction that such party may have based on inconvenience of forum.

 

17.                               Construction.  References in this Agreement to
“this Agreement” and the words “herein,” “hereof,” “hereunder” and similar terms
include all Exhibits and Schedules appended hereto.  The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense.  All decisions of the Committee upon questions regarding this Agreement
will be conclusive.  Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control.  The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

 

18.                               Duplicate Originals.  The Company and the
Grantee may sign any number of copies of this Agreement.  Each signed copy will
be an original, but all of them together represent the same agreement.

 

9

--------------------------------------------------------------------------------


 

19.                               Rules by Committee.  The rights of the Grantee
and the obligations of the Company hereunder will be subject to such reasonable
rules and regulations as the Committee may adopt from time to time.

 

20.                               Entire Agreement.  This Agreement is in
satisfaction of and in lieu of all prior discussions and agreements, oral or
written, between the Company and the Grantee regarding the subject matter
hereof.  The Grantee and the Company hereby declare and represent that no
promise or agreement not herein expressed has been made and that this Agreement
contains the entire agreement between the parties hereto with respect to the
Award and replaces and makes null and void any prior agreements between the
Grantee and the Company regarding the Award.  This Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.

 

21.                               Grantee Acceptance.  The Grantee will signify
acceptance of the terms and conditions of this Agreement by signing in the space
provided at the end hereof and returning a signed copy to the Company.

 

22.                               Code Section 409A Compliance.  If any
provision of this Agreement would result in the imposition of an excise tax
under Section 409A of the Code and related regulations and Treasury
pronouncements (“Section 409A”), that provision will be reformed to avoid
imposition of the excise tax and no action taken to comply with Section 409A (or
to provide that the ASCMA Options are exempt from Section 409A) shall be deemed
to impair a benefit under this Agreement.

 

23.                               Change in Control.  Upon any termination of
Grantee’s employment without Cause or by Grantee for Good Reason, which
termination occurs within 12 months following a Change in Control,
(i) notwithstanding Section 3(a), all ASCMA Options held by Grantee on the date
of termination, to the extent not theretofore vested, will vest fully on the
date of such termination, and (ii) notwithstanding Section 7, the exercise
period of any and all ASCMA Options held by Grantee on the termination date will
be extended to the last day of what would be the maximum Term applicable to such
ASCMA Options in the absence of termination.

 

[Remainder of this page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Effective Date.

 

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

By:

/s/ William E. Niles

 

Name: William E. Niles

 

Title: General Counsel & EVP

 

 

 

 

 

ACCEPTED:

 

 

 

/s/ William R. Fitzgerald

 

Grantee Name:

William R. Fitzgerald

 

Address:

 

 

 

 

 

SSN:

 

 

 

Number of shares of ASCMA Stock as to which Options are granted: 380,460

 

11

--------------------------------------------------------------------------------


 

Exhibit A
to
Non-Qualified Stock Option Agreement
dated as of November 30, 2012 between Ascent Capital Group, Inc. and Grantee

 

Ascent Capital Group, Inc. 2008 Incentive Plan

 

--------------------------------------------------------------------------------


 

Exhibit B
to
Non-Qualified Stock Option Agreement
dated as of November 30, 2012 between Ascent Capital Group, Inc. and Grantee

 

Designation of Beneficiary

 

I, William R. Fitzgerald (the “Grantee”), hereby declare that upon my death

 

                                                                                                          (the
“Beneficiary”) of

Name

 

 

,

Street Address

City

State

Zip Code

 

 

 

 

who is
my                                                                                                                        ,
will be entitled to the

Relationship to the Grantee

 

 

ASCMA Options and all other rights accorded the Grantee by the above-referenced
grant agreement (the “Agreement”).

 

It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death.  If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.

 

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Committee prior
to the Grantee’s death.

 

 

 

 

 

Date

 

Grantee

 

--------------------------------------------------------------------------------